UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-35898 CAPITOL ACQUISITION CORP. II (Exact Name of Registrant as Specified in Its Charter) Delaware 27-4749725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 7th Street, N.W., Washington, D.C. 20004 (Address of principal executive offices) 202-654-7060 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ý No ¨ As of June 21, 2013, 25,000,000 shares of common stock, par value $0.0001 per share were issued and outstanding. CAPITOL ACQUISITION CORP. II FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements Condensed Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 3 Condensed Statement of Operations (Unaudited) for the three months ended March 31, 2013 and 2012 and for the period from August 9, 2010 (inception) through March 31, 2013 4 Condensed Statement of Changes in Stockholders’ Equity (Unaudited) for the period from August 9, 2010 (inception) through March 31, 2013 5 Condensed Statement of Cash Flows (Unaudited) for the three months ended March 31, 2013 and 2012 and for the period from August 9, 2010 (inception) through March 31, 2013 6 Notes to Unaudited Condensed Financial Statements 7-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures Regarding Market Risk 13 Item 4. Controls and Procedures 13 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 6. Exhibits 15 Signatures 16 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Capitol Acquisition Corp. II (a development stage company) Condensed Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Total current assets Deferred offering costs Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ $
